85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John BOWMAN, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner;  Hubert Chapman, CorrectionalOfficer, Defendants-Appellees.
No. 96-6064.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 2, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Dennis W. Shedd, District Judge;  Joseph R. McCrorey, Magistrate Judge.  (CA-94-3017-3-BC)
John Bowman, Appellant Pro Se.  Marvin Coleman Jones, BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting Appellee's motion for judgment as a matter of law.   We have reviewed the record and find no reversible error.   Accordingly, we affirm the decision of the magistrate judge.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge, with further appeal to this court.  28 U.S.C. § 636(c)(1), (c)(3) (1988)